Per Curiam.
We do not discover any error in this record, and we need not specially refer to any other point in it, except that which was specially relied on in the argument. The policy was to cease when the property insured should be “ levied on or taken into possession or custody under an execution or other proceeding at law or equityand we do not think that this expression covers a case of trespass in which'the property is wrongfully seized as the property of a stranger.
Properly speaking, a levy “under” any process is a levy in pursuance of the authority given by it, and an execution against one man never gives authority to levy on the goods of another. The levy in this case was not therefore properly “under” any process. And we discover no valid reason for extending this provision to the case of a wrongful levy. To do so would be to attribute to every levy that is valid in form the effect of avoiding a policy, though such levy should be invalid in substance, and should have endured but an hour.
Judgment affirmed.